DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Gutta
Claims 70-74, 78-84, 88 and 89 are rejected under pre-AIA  35 U.S.C. 102(a)/(b)/(e) as being anticipated by Gutta et al.(USPubN 2002/0194586; hereinafter Gutta).
As per claim 70, Gutta teaches a method for providing reminders to users of a media device, the method comprising: detecting a plurality of users within a detection region that is associated with the media device(“Detection system 22 senses when a user 40 such as user 40a or 40b is in a predetermined viewing area 11 proximate television 20a. As used herein, "viewing area" may include not only the physical space proximate television 20a such as viewing area 11 but one or more adjacent viewing areas as well such as viewing areas 12 and 13 desired by a user 40 with authority to make set 
determining that each of the plurality of users is active at the media device(“the system first identifies each of the users 40 in viewing area 11” in Para.[0025], ”When all users 40 in viewing area 11 are detected and identified, a profile for each user 40 identified is retrieved for further processing” in Para.[0026] ); 
providing a first media content on the media device(“A television program viewer … select a program for viewing” in Para.[0004], One of user can select a program for viewing in well known art.); 
identifying a reminder for a second media content, wherein the reminder is associated with a first user and a second user of the plurality of users(“presents entertainment option recommendations limited to those entertainment options having a common rating by users 40 in viewing area 11” in Para.[0025]); and 
generating for display on the media device the reminder(“generating a set of recommended entertainment options from a set of available entertainment options” in Claim 1, “a user can be presented with a display indicating only the recommended options” in Para.[0027]).
As per claim 71, Gutta teaches further comprising: determining that the media device has a detection mechanism, wherein the detection mechanism is operable to detect a user within a first detectable range relative to the media device; and setting the detection region associated with the media device as a region within the first detectable range(“Detection system 22 senses when a user 40 such as user 40a or 40b is in a predetermined viewing area 11 proximate television 20a. As used herein, "viewing area" may include not only the physical space proximate television 20a such as viewing area 11 but one or more adjacent viewing areas as well such as viewing areas 12 and 13 desired by a user 40 with authority to make set viewing area 11 boundaries” in Para.[0017]).
As per claim 72, Gutta teaches wherein determining that each of the plurality of users is active at the media device comprises, for each respective user: identifying the respective user; determining, based on the identification, whether the respective user is known by the media device; and in response to determining that the respective user is known by the media device, automatically performing an authentication procedure for the respective user at the media device(“Detection system 22 may be of any such system as will be familiar to those of ordinary skill in the detection arts, including by way of example and not limitation input devices such as a television remote, biometric devices, set top boxes having recognition systems, voice recognition systems, and the like, or a combination thereof. As used herein, "biometric devices" may include a voice recognition system, a fingerprint recognition system, a handprint recognition system, and the like, or combinations thereof” in Para.[0018], “profile processor 34 automatically detects which users 40 of the plurality of entertainment system users 40 are currently using entertainment system 20 or are within viewing area 11 of entertainment system 20.” in Para.[0020]).
As per claim 73, Gutta teaches further comprising: comparing properties of the second media content with preferences associated with the plurality of users; determining a probability that each of the plurality of users would enjoy the second media content; providing an indication that at least one of the plurality of uses would not enjoy the second media content when it is determined that there is a sufficient probability that the at least one of the plurality of users would not enjoy the second media content; and providing an indication that at least one of the plurality of uses would enjoy the second media content when it is determined that there is a sufficient probability that the at least one of the plurality of users would enjoy the second media content(“Each user profile may comprise a view history as well as preferences for the user 40. Additionally, users 40 with appropriate access rights may be allowed to modify their profile, by way of example and not limitation selecting from a set of predefined preference categories. These categories may include genre of entertainment options preferred, e.g. type 
As per claim 74, Gutta teaches further comprising: comparing properties of the second media content with preferences associated with the plurality of users; and providing the reminder only when the properties of the second media content do not conflict with the preferences associated with the plurality of users(“Once the sets of positive and negative programs are created, scores for each member of the sets may be generated 160 from the composite user profile. As used herein, "scores" comprises numerical values associated with each member of the sets of positive and negative entertainment options by which each member of the sets of positive or positive and negative entertainment options are able to be gauged against other members of that set and/or against a predetermined threshold for use in generating recommended members of the set. Scores may be generated using the preferences or the composite preferences. In a currently preferred embodiment, scores are generated only for positive entertainment options. In a further exemplary embodiment, recommendations may be generated from the set of entertainment options matching a score threshold but limited to a predetermined time frame. By way of example and not limitation, scores may be generated to determine which of the available entertainment options are to be recommended based on the plurality of users 40 by rating the entertainment options of a predetermined time frame against each of the previously created individual profiles of each user 40 present in viewing area 11 and then presenting only the entertainment options that meet or exceed a predetermined rating threshold in each of the each of the previously created individual profiles of each user 40 present in viewing area 11” in Para.[0043]).
As per claim 78, Gutta teaches wherein the reminder was previously set by at least one of the first user and the second user(“users 40 with appropriate access rights may be allowed to modify their profile, by way of example and not limitation selecting from a set of predefined preference categories … 
As per claim 79, Gutta teaches wherein the reminder was automatically set by a service provider upon a determination of a probability that at least one of the first user and the second user would be interested in the second media content (“automatically generating recommendations of a set of entertainment options from a larger set of entertainment options based on user preferences for those options” in Abs, “Profile processor 34 is capable of monitoring interaction of user 40 with entertainment system 20; recording that interaction with entertainment system 20 as well as the view history for each user 40; and creating, manipulating, storing, and maintaining user profiles in persistent data store 30” in Para.[0019]).
As per claim 80, the limitations in the claim 80 has been discussed in the rejection claim 70 and rejected under the same rationale. 	
As per claim 81, the limitations in the claim 81 has been discussed in the rejection claim 71 and rejected under the same rationale.
As per claim 82, the limitations in the claim 82 has been discussed in the rejection claim 72 and rejected under the same rationale.
As per claim 83, the limitations in the claim 83 has been discussed in the rejection claim 73 and rejected under the same rationale.
As per claim 84, the limitations in the claim 84 has been discussed in the rejection claim 74 and rejected under the same rationale.
As per claim 88, the limitations in the claim 88 has been discussed in the rejection claim 78 and rejected under the same rationale.
As per claim 89, the limitations in the claim 89 has been discussed in the rejection claim 79 and rejected under the same rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Gutta in view of Brice
Claims 75, 76, 85 and 86 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gutta et al.(USPubN 2002/0194586; hereinafter Gutta) in view of Brice et al.(USPubN 2006/0289637; hereinafter Brice).
As per claim 75, Gutta teaches all of limitation of claim 70. 
Gutta is silent about further comprising: providing an option to access the second media content on a different media device associated with at least one of the first user and the second user.

It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the teachings Gutta with the above teachings of Brice in order to enhance an end user's experience of video content by extra media devices.
As per claim 76, Gutta teaches all of limitation of claim 70. 
Gutta is silent about further comprising: providing an option to access the second media content on a different media device, wherein at least one of the plurality of users is detected within a detectable range relative to the different media device, but outside of a different detection region that is associated with the different media device.
Brice teaches further comprising: providing an option to access the second media content on a different media device, wherein at least one of the plurality of users is detected within a detectable range relative to the different media device, but outside of a different detection region that is associated with the different media device(“ the plurality of stored advertisements 307 may be stored in local memory 202 in the MOD, accessed, and displayed on the video display 75. When the cart 10 enters a different area of the store and the aisle RFID reader 225 detects different RFID tags 303 or 304, the location of the cart 10 is updated, and the advertisement 306 is changed to reflect a different one of the plurality of the stored advertisements 307 based on the updated location of the cart 10” in Para.[0104]).

As per claim 85, the limitations in the claim 85 has been discussed in the rejection claim 75 and rejected under the same rationale.
As per claim 86, the limitations in the claim 86 has been discussed in the rejection claim 76 and rejected under the same rationale.

Gutta in view of Howcroft
Claims 77 and 87 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gutta et al.(USPubN 2002/0194586; hereinafter Gutta) in view of Howcroft(USPubN 2008/0201731).
As per claim 77, Gutta teaches all of limitation of claim 70. 
Gutta is silent about wherein the reminder is only provided when the first user and the second user are associated with an appropriate group.
Howcroft teaches wherein the reminder is only provided when the first user and the second user are associated with an appropriate group(“ Once an advertisement type has been selected for the selected advertisement type in a given product category for an SSO subscriber or a group of SSO subscribers” in Para.[0052]).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the teachings Gutta with the above teachings of Howcroft in order to providing suitable video content for every users in a group.
As per claim 87, the limitations in the claim 87 has been discussed in the rejection claim 77 and rejected under the same rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHYOUN PARK whose telephone number is (571)270-1333.  The examiner can normally be reached on M - Thur 6:00 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI Q TRAN can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNGHYOUN PARK/Examiner, Art Unit 2484